J-S07042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SAQUAZNE DUPREE MCCLENDON                  :
                                               :
                       Appellant               :      No. 1050 WDA 2020

         Appeal from the Judgment of Sentence Entered May 18, 2020
                 In the Court of Common Pleas of Erie County
            Criminal Division at No(s): CP-25-CR-0002249-2019


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                  FILED: MAY 17, 2021

        Appellant, Saquazne Dupree McClendon, appeals nunc pro tunc from the

judgment of sentence entered in the Erie County Court of Common Pleas,

following his guilty plea to persons not to possess a firearm.1 We affirm and

grant counsel’s petition to withdraw.

        The relevant facts and procedural history of this case are as follows. On

July 24, 2019, the Commonwealth charged Appellant with persons not to

possess a firearm, firearms not to be carried without a license, recklessly

endangering another person, possessing an instrument of crime, disorderly

conduct, and driving while operating privilege is suspended or revoked. In

exchange for the Commonwealth agreeing to nolle pros the remaining counts,


____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).
J-S07042-21


Appellant entered an open guilty plea on February 20, 2020, to persons not

to possess a firearm. On May 18, 2020, the court sentenced Appellant to 60

to 120 months’ imprisonment.2 Appellant did not file a direct appeal.

       On August 13, 2020, Appellant filed a pro se petition under the Post-

Conviction Relief Act (“PCRA”), and the court reinstated Appellant’s direct

appeal rights nunc pro tunc on August 18, 2020. On August 28, 2020, the

court also expressly reinstated Appellant’s right to file post-sentence motions

nunc pro tunc. Appellant timely filed a post-sentence motion on September

3, 2020, which the court denied on September 25, 2020. Appellant timely

filed a notice of appeal nunc pro tunc on October 5, 2020. On October 7,

2020, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied

on October 19, 2020. On December 7, 2020, counsel filed an application to

withdraw and an Anders brief in this Court.

       As a preliminary matter, counsel seeks to withdraw his representation

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967) and Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349

(2009). Anders and Santiago require counsel to: (1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,


____________________________________________


2 The court also issued a revocation sentence of 3 to 12 months’ imprisonment
(to run concurrent to the 60 to 120 months’ imprisonment Appellant received
for the firearms offense) plus a consecutive 2 years’ probation. (See N.T.
Sentencing Hearing, 5/18/20, at 11-14).

                                           -2-
J-S07042-21


counsel has concluded the issues to be raised are wholly frivolous; (2) file a

brief referring to anything in the record that might arguably support the

appeal; and (3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,

978 A.2d at 358-61.      Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements

to withdraw, this Court makes an independent review of the record to confirm

that the appeal is wholly frivolous. Commonwealth v. Palm, 903 A.2d 1244,

1246 (Pa.Super. 2006).

      In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor [Commonwealth v. McClendon, 495
          Pa. 467, 434 A.2d 1185 (1981)] requires that counsel’s brief
          provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To repeat,
          what the brief must provide under Anders are references
          to anything in the record that might arguably support the
          appeal.

                                  *    *    *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that arguably
          supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

                                      -3-
J-S07042-21


         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set forth
         counsel’s conclusion that the appeal is frivolous; and (4)
         state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

      Instantly, appellate counsel has filed a petition to withdraw. The petition

states counsel has conducted a conscientious review of the record and

determined the appeal is wholly frivolous. Counsel also supplied Appellant

with a copy of the brief and a letter explaining Appellant’s right to retain new

counsel or to proceed pro se to raise any additional issues Appellant deems

worthy of this Court’s attention.    In the Anders brief, counsel provides a

summary of the facts and procedural history of the case. Counsel’s argument

refers to relevant law that might arguably support Appellant’s issues. Counsel

further states the reasons for his conclusion that the appeal is wholly frivolous.

Therefore, counsel has substantially complied with the technical requirements

of Anders and Santiago.         Accordingly, we proceed to an independent

evaluation of the issues raised in the Anders brief. See Palm, supra.

      Counsel raises the following issues on Appellant’s behalf:

         Whether the trial court erred in denying Appellant’s Motion
         to withdraw his guilty plea in his post sentence motion filed
         nunc pro tunc.

         Whether the trial court erred and abused its discretion in

                                      -4-
J-S07042-21


          sentencing Appellant to the maximum possible sentence
          allowable under the law under the circumstances.

          Whether the trial court erred and abused its discretion when
          it sentenced Appellant to a sentence that ran consecutively
          to other sentences he was serving.

(Anders Brief at 5).3


____________________________________________


3 Appellant filed a pro se response to the Anders brief on December 17, 2020,
also challenging his sentence and the entry of his guilty plea. Concerning his
sentence, Appellant argues the court misinterpreted/misapplied the
sentencing guidelines when it sentenced him to 60 to 120 months’
imprisonment. Rather, Appellant maintains the “RFEL” sentencing guidelines
called for “a minimum of 30 months and a maximum of 60 months on a
mitigated sentence,” and “48 months with a maximum sentence of 96 months”
for an aggravated sentence. (Appellant’s Pro Se Response at 2). Although
Appellant appears to take issue with his maximum sentence as falling outside
of the guidelines, “the sentencing guidelines provide for minimum and not
maximum sentences.” Commonwealth v. Boyer, 856 A.2d 149, 153
(Pa.Super. 2004), aff’d, 586 Pa. 142, 891 A.2d 1265 (2006).

Concerning his guilty plea, Appellant phrases his issue as follows:
“…Counsel…has mentioned that [A]ppellant has signed a ‘Defendant’s
Statement of Understanding of Rights’ form, but does not show where
Appellant was notified of his absolute right to not plead guilty at the pursuing
sentencing hearing where the sentence was not yet imposed. In this
circumstance, Appellant’s decision to plead guilty at the sentencing hearing is
not substantiated by the knowingly and intelligently standard.” (Appellant’s
Pro Se Response at 2). To the extent Appellant attempts to raise an ineffective
assistance of counsel claim, this issue must wait to be addressed on collateral
review. See Commonwealth v. Grant, 572 Pa. 48, 813 A.2d 726 (2002)
(explaining general rule that petitioner should wait to raise claims of
ineffective assistance of trial counsel until collateral review). To the extent
Appellant is challenging the court’s colloquy, the record confirms Appellant’s
plea was knowing, intelligent, and voluntary, for the reasons we discuss infra.
See also Pa.R.Crim.P. 590, Comment (explaining that nothing in Rule
precludes use of written colloquy that is read, completed, signed by defendant,
and made part of record of plea proceedings, so long as written colloquy is
supplemented by some oral examination).



                                           -5-
J-S07042-21


      In his first issue, Appellant argues the trial court should have granted his

post-sentence motion to withdraw his guilty plea because his plea was not

knowingly, intelligently, or voluntarily entered. Appellant contends that plea

counsel led him to believe that his prior record score was a “3” and that he

would receive a sentence in the 42-to-54-month range.4 Instead, Appellant

stresses that he received the much higher sentence of 60 to 120 months’

imprisonment because his actual prior record score was “RFEL.” Appellant

concludes he is entitled to some form of relief. We disagree.

       As a general rule, the entry of a guilty plea constitutes a waiver of all

defects and defenses except lack of jurisdiction, invalidity of the plea, and

legality of the sentence. Commonwealth v. Main, 6 A.3d 1026 (Pa.Super.

2010).     “[A] defendant who attempts to withdraw a guilty plea after

sentencing must demonstrate prejudice on the order of manifest injustice


____________________________________________


4 Again, to the extent this issue purports to challenge counsel’s effectiveness,
it must await collateral review. See Grant, supra. Our Supreme Court has
recognized two very limited exceptions to the general rule in Grant regarding
when trial courts may review ineffective assistance of counsel claims: (1) in
extraordinary circumstances where claims of trial counsel’s ineffectiveness are
apparent from the record and immediate consideration best serves the
interests of justice and/or (2) where there is good cause shown and review of
the claim is preceded by a waiver of the right to seek collateral review.
Commonwealth v. Holmes, 621 Pa. 595, 598-99, 79 A.3d 562, 563-64
(2013). Ineffectiveness claims may be raised on direct appeal only if: (1) the
appellant raised his claim(s) in a post-sentence motion; (2) an evidentiary
hearing was held on the claim(s); and (3) a record devoted to the claim(s)
has been developed. Commonwealth v. Leverette, 911 A.2d 998, 1004
(Pa.Super. 2006). Here, Appellant failed to satisfy the requirements of
Holmes and Leverette. Therefore, this appeal is not the proper time to raise
or address any ineffectiveness of counsel claim.

                                           -6-
J-S07042-21


before withdrawal is justified.”        Commonwealth v. Pantalion, 957 A.2d

1267, 1271 (Pa.Super. 2008). “A plea rises to the level of manifest injustice

when it was entered into involuntarily, unknowingly, or unintelligently.” Id.

(quoting Commonwealth v. Muhammad, 794 A.2d 378, 383 (Pa.Super.

2002)). The Pennsylvania Rules of Criminal Procedure mandate that pleas are

taken in open court and the court must conduct an on-the-record colloquy to

ascertain whether a defendant is aware of his rights and the consequences of

his plea.   Commonwealth v. Hodges, 789 A.2d 764 (Pa.Super. 2002).

Specifically,    the    court   must    affirmatively    demonstrate      a   defendant

understands: (1) the nature of the charges to which he is pleading guilty; (2)

the factual basis for the plea; (3) his right to trial by jury; (4) the presumption

of innocence; (5) the permissible ranges of sentences and fines possible; and

(6) that the judge is not bound by the terms of the agreement unless he

accepts the agreement.            Commonwealth v. Watson, 835 A.2d 786

(Pa.Super. 2003). This Court will evaluate the adequacy of the plea colloquy

and the voluntariness of the resulting plea by examining the totality of the

circumstances surrounding the entry of that plea. Muhammad, supra. A

guilty plea will be deemed valid if an examination of the totality of the

circumstances surrounding the plea shows that the defendant had a full

understanding of the nature and consequences of his plea such that he

knowingly       and    intelligently   entered   the    plea   of   his   own   accord.

Commonwealth v. Rush, 909 A.2d 805 (Pa.Super. 2006).


                                          -7-
J-S07042-21


         Pennsylvania law presumes a defendant who entered a guilty plea was

aware of what he was doing and bears the burden of proving otherwise.

Commonwealth v. Pollard, 832 A.2d 517 (Pa.Super. 2003). A defendant

who decides to plead guilty is bound by the statements he makes while under

oath, “and he may not later assert grounds for withdrawing the plea which

contradict the statements he made at his plea colloquy.” Id. at 523. “Our

law does not require that a defendant be totally pleased with the outcome of

his decision to plead guilty, only that his decision be voluntary, knowing and

intelligent.” Id. at 524.

         Instantly, on February 20, 2020, Appellant executed a written guilty plea

colloquy fully communicating his decision to plead guilty.        In the written

colloquy, Appellant acknowledged the voluntariness of his plea and recognized

the rights he was relinquishing by pleading guilty, including his right to a trial

by judge or jury and his right to ensure the Commonwealth met its burden of

proof.     Significantly, in the written colloquy, Appellant acknowledged the

following: “I understand that the maximum sentence for the crime(s) to which

I am pleading guilty/no contest is Count 1: $25,000/10 years….” (Defendant’s

Statement of Understanding of Rights Prior to Guilty/No Contest Plea at 1

unpaginated). Appellant further acknowledged: “I understand that any plea

bargain in my case is set forth here and that there has been no other bargain

and no other promise or threat of any kind to induce me to plead guilty/no

contest.” (Id.)


                                        -8-
J-S07042-21


       On the same day, Appellant engaged in an oral guilty plea colloquy

before the court. During the oral colloquy, Appellant affirmed his decision to

plead guilty and acknowledged his understanding of the plea agreement and

his potential sentence. Under the totality of these circumstances, Appellant

entered a knowing, voluntary, and intelligent guilty plea. See Rush, supra;

Muhammad, supra. Therefore, the court properly denied Appellant’s post-

sentence motion seeking to withdraw his guilty plea.

       In his second and third issues, Appellant challenges the sentence he

received. Appellant contends the trial court abused its discretion in sentencing

him to 60 to 120 months’ imprisonment, the “maximum possible sentence

allowable under the law under the circumstances.”               (Anders Brief at 7).

Appellant also argues the court abused its discretion in sentencing him to a

sentence that “ran consecutively to other sentences he was serving.” (Id.)

Appellant concludes he is due some form of relief. As presented, Appellant’s

claims   challenge     the   discretionary     aspects   of   his   sentence.5   See

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super. 2013), appeal



____________________________________________


5 “[W]hile a guilty plea which includes sentence negotiation ordinarily
precludes a defendant from contesting the validity of his...sentence other than
to argue that the sentence is illegal or that the sentencing court did not have
jurisdiction, open plea agreements are an exception in which a defendant will
not be precluded from appealing the discretionary aspects of the sentence.”
Commonwealth v. Tirado, 870 A.2d 362, 365 n.5 (Pa.Super. 2005)
(emphasis in original). “An ‘open’ plea agreement is one in which there is no
negotiated sentence.” Id. at 363 n.1. Here, Appellant’s guilty plea did not
include a negotiated sentence.

                                           -9-
J-S07042-21


denied, 621 Pa. 692, 77 A.3d 1258 (2013) (considering challenge to

imposition of consecutive sentences as claim involving discretionary aspects

of sentencing); Commonwealth v. Lutes, 793 A.2d 949 (Pa.Super. 2002)

(stating claim that sentence is manifestly excessive challenges discretionary

aspects of sentencing).

         Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right. Commonwealth v. Sierra, 752 A.2d 910

(Pa.Super. 2000). Prior to reaching the merits of a discretionary sentencing

issue:

           [W]e conduct a four-part analysis to determine: (1) whether
           appellant has filed a timely notice of appeal, see Pa.R.A.P.
           902 and 903; (2) whether the issue was properly preserved
           at sentencing or in a motion to reconsider and modify
           sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
           brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
           there is a substantial question that the sentence appealed
           from is not appropriate under the Sentencing Code, 42
           Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

         When appealing the discretionary aspects of a sentence, an appellant

must invoke this Court’s jurisdiction by including in his brief a separate concise

statement demonstrating a substantial question as to the appropriateness of

the sentence under the Sentencing Code. Commonwealth v. Mouzon, 571

Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P. 2119(f). “The requirement that an

appellant separately set forth the reasons relied upon for allowance of appeal


                                      - 10 -
J-S07042-21


furthers the purpose evident in the Sentencing Code as a whole of limiting any

challenges to the trial court’s evaluation of the multitude of factors impinging

on the sentencing decision to exceptional cases.”          Commonwealth v.

Phillips, 946 A.2d 103, 112 (Pa.Super. 2008), cert. denied, 556 U.S. 1264,

129 S.Ct. 2450, 174 L.Ed.2d 240 (2009) (quoting Commonwealth v.

Williams, 562 A.2d 1385, 1387 (Pa.Super. 1989) (en banc)) (emphasis in

original) (internal quotation marks omitted).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”      Commonwealth v. Anderson, 830

A.2d 1013, 1018 (Pa.Super. 2003). A substantial question exists “only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Sierra, supra at 912-13. A claim of excessiveness can raise a

substantial question as to the appropriateness of a sentence under the

Sentencing Code, even if the sentence is within the statutory limits. Mouzon,

supra at 430, 812 A.2d at 624. Bald allegations of excessiveness, however,

do not raise a substantial question to warrant appellate review. Id. at 435,

812 A.2d at 627. Additionally,

         Pennsylvania law affords the sentencing court discretion to
         impose [a] sentence concurrently or consecutively to other
         sentences being imposed at the same time or to sentences
         already imposed. Any challenge to the exercise of this
         discretion does not raise a substantial question. In fact, this
         Court has recognized the imposition of consecutive, rather

                                     - 11 -
J-S07042-21


         than concurrent, sentences may raise a substantial question
         in only the most extreme circumstances, such as where the
         aggregate sentence is unduly harsh, considering the nature
         of the crimes and the length of imprisonment.

Austin, supra at 808 (internal citations and quotation marks omitted).

      Instantly, Appellant raised his sentencing issues in a post-sentence

motion and filed a timely nunc pro tunc notice of appeal. Although Appellant

failed to include the requisite Rule 2119(f) statement, we can overlook

counsel’s error in light of the filing of an Anders brief in this case.         See

Commonwealth v. Lilley, 978 A.2d 995, 998 (Pa.Super. 2009) (noting

Anders requires review of issues otherwise waived on appeal to determine

their merit in order to rule on counsel’s request to withdraw). Further, the

Commonwealth did not object to this deficiency.           See Commonwealth v.

Kiesel, 854 A.2d 530, 533 (Pa.Super 2004) (stating: “[W]hen the appellant

has not included a Rule 2119(f) statement and the appellee has not objected,

this Court may ignore the omission and determine if there is a substantial

question that the sentence imposed was not appropriate…”).

      Nevertheless,    Appellant’s   bald   allegations    of   excessiveness   and

challenge to the imposition of consecutive sentences do not raise substantial

questions warranting our review. See Mouzon, supra. See also Austin,

supra. Following our independent review of the record, we confirm the appeal

is wholly frivolous.   See Palm, supra.        Accordingly, we affirm and grant

counsel’s petition to withdraw.




                                      - 12 -
J-S07042-21


     Judgment of sentence affirmed; petition to withdraw is granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/2021




                               - 13 -